Citation Nr: 1713680	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-17 829A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder, claimed as dysrhythmia and/or ischemic heart disease, including as due to in-service exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

On January 27, 2017, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of service connection for a heart disorder, claimed as dysrhythmia and/or ischemic heart disease, including as due to in-service exposure to an herbicide agent, have been met.  See 38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or his authorized representative.  See 38 C.F.R. § 20.204.  In a January 2017 statement, the Veteran notified the Board that he wanted to withdraw his appeal and that he had been trying to do so since 2015.  The Veteran stated, "I do not have a heart disease.  I have a pacemaker."  In this case, the Veteran has withdrawn his appeal and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to service connection for a heart disorder, claimed as dysrhythmia and/or ischemic heart disease, including as due to in-service exposure to an herbicide agent, is dismissed.



		
R. FEINBERG
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


